DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 17 August 2022 has been entered; claims 1, 2, 4-11, 13-15, and 17-20 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 5-6 of the Remarks, filed 17 August 2022, with respect to the rejection of claims 1-15 and 17-21 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-15 and 17-21 under 35 USC 112(b) of has been withdrawn in light of Applicant’s amendments to the claims.
Applicant's arguments, Pages 6-8 of the Remarks filed 17 August 2022, regarding the 103 rejections over Jinggang/Qian have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Qian and Jinggang disclose procedures that involve isolation of IgG with Protein A-functionalized beads.  The ordinary artisan would have recognized that a cleaning procedure to regenerate the Protein A magnetic beads of Jinggang would be beneficial to their reuse in IgG isolation as taught by Qian, in order to reduce the loss of media in recycling (Jinggang Abstract). 
Regarding Applicant’s arguments pertaining to whether the ordinary artisan would not have used magnetic particles in a chromatography column, arguments must be considered mere attorney speculation not supported by evidence. In re Scarborough, 500 F.2d 560,566 182 USPQ 298,302 (CCPA 1974). Additionally, the magnetic particles in Jinggang don’t have to be specifically used within a column to gain the advantage of the cleaning procedure of Qian; such a CIP procedure could be used to clean the magnetic particles functionalized with Protein A with isolated IgG in whatever vessel is disclosed in Jinggang.
Applicant’s arguments on Page 7 of the Remarks regarding the unexpected binding capacity are not found to be persuasive because the loading capacity of the magnetic particles disclosed by Jinggang is consistent with what the present application shows (84.85 mg/mL disclosed by Jinggang), and Qian discloses that the amino acid sequence of the alkaline-resistant Protein A also exhibits high binding affinity for immunoglobulin proteins (Abstract), a goal shared by Jinggang.  Applicant cites other magnetic Protein A products that are commercially available with lower static loading than the beads of the present invention; however, Jinggang teaches high binding capacity than any of the prior art or the present invention (see Abstract). That Jinggang changes size of the nanoparticle to influence binding capacity does not detract from this fact, especially since the size of Jinggang’s particles fall within the recited range in claim 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the embodiments of the alkali-resistant protein recited in claim 15, does not reasonably provide enablement for “a Protein A that has been artificially altered in amino acid sequence such that it retains its tertiary structure in high alkaline conditions of pH 10-14”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The Specification does not provide adequate description of critical amino acid(s) or functional groups that contribute to the property of retaining its tertiary structure as claimed. Therefore, as the specification fails to teach the subject matter of the claims, undue experimentation is necessary to practice the claimed invention. See MPEP 2164.01(a).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
 (D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows:
(A) The breadth of the claims: the scope of claim 1 comprises all possible sequences and post-modified versions of Protein A that display the property of retaining tertiary structure at pH 10-14; which is complicated by the fact that the extent and type of modifications that produce this property/effect are not defined (see 112(b) rejections below);
(B) The nature of the invention: the invention involves modification of a magnetic bead with an “artificially altered” version of Protein A; this modification confers pH stability in alkaline environment; 
(C) The state of the prior art: functionalization of magnetic nanoparticles with wild-type protein A is known (see Holschuh et al. Journal of Magnetism and Magnetic Materials, 2005, 293, 345-348, cited by Applicant on the IDS filed on 17 August 2022), and two amino acid sequences that possess the recited alkaline stability are known (see Qian: CN 104059133A: Abstract, cited in the Non-Final Rejection mailed on 23 May 2022);
(D) The level of one of ordinary skill: the ordinary artisan is scientist that is able to express recombinant proteins, make modifications to amino acid sequences, and functionalize magnetic beads; 
(E) The level of predictability in the art: the level of predictability is low, as no indication in the Application or prior art is given as to which amino acids(s) are responsible for the property of retaining structure at alkaline pH as claimed outside of what is disclosed in Qian; 
(F) The amount of direction provided by the inventor: aside from describing the properties of the magnetic beads functionalized with artificially altered Protein A, no structural information is given that connects to the recited properties;
(G) The existence of working examples: Applicant recites two working embodiments, both recited in instant claim 15 (same as those disclosed in Qian); 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: for the ordinary artisan to satisfy the recited properties and define the enabled scope of the versions of Protein A that are consistent with claim 1, a vast number of amino acid substitutions and possible functional modifications could be made, each having to be tested to see if they reflected the recited properties. 
In weighing the above stated factors, it is the Examiner’s position that undue experimentation is required to determine the scope of “a Protein A that has been artificially altered in amino acid sequence such that it retains its tertiary structure in high alkaline conditions of pH 10-14”. Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”). It is therefore concluded that the scope of the claims are not enabled by Applicant’s disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the scope of “a Protein A that has been artificially altered in amino acid sequence such that it retains its tertiary structure in high alkaline conditions of pH 10-14” is not clear. The types of modifications (insertions, deletions, amino acid substitution, post expression modification with a vast array of possible chemical functionalities) that could fulfill the limitations of claim 1 are not defined such that the ordinary artisan would be able to determine the extent and magnitude of changes that are consistent with “artificially altered”, and the Specification only provides two possible amino acid sequences for Protein A which meet the limitations of the claims.  For the purposes of examination, the Examiner will interpret the limitations as being met by a sequence that is disclosed to have the recited properties, or is consistent with claim 15. 
Regarding claims 2, 4-11, 13-15, and 17-20, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jinggang (“Fe3O4 Magnetic Dextran Nanoparticles Modified with SPA Ligand for IgG Purification” Biotechnology Bulletin, 2014, 201-208) in view of CN 104059133A (U.S. Patent Publication # 2016/0237124 used as translation), hereinafter “Jinggang” and “Qian”.
With respect to claim 1, Jinggang discloses magnetic dextran (a branched “glucan”) Fe3O4 particles with a ligand portion of Protein A (Abstract; Paragraph [6] of the Written Opinion of the International Searching Authority) and an IgG binding capacity of 84.85 mg/mL (“greater than 50 mg/mL”), wherein the particles can be recycled 5 times with minor loss in adsorption capacity (Abstract). 
	Jinggang does not specifically teach that the magnetic particles/beads are alkali-resistant or the recited chemical stability. 
	Qian teaches alkali-resistant protein A mutants (“artificially altered”) that can maintain chemical stability in a highly basic environment of pH 13-14 (Abstract). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the Protein A of Jinggang with the alkali-resistance protein A of Qian because Jinggang teaches that the particles experience a minor loss of adsorption capacity and are used to purify IgG (Abstract), and because Qian discloses that the disclosed alkali-resistant protein A can withstand harsh cleaning in place conditions in its capacity as a chromatographic separation medium for IgG, as consistent with the conditions recited in claims 12 and 20. The Examiner notes that both Jinggang and Qian teach binding/separation of IgG; therefore, alkali-resistance would be considered to be an advantage as the ordinary artisan would recognize that the magnetic beads of Jinggang could be cleaned the same way. 
	With respect to claim 2, Jinggang in view of Qian discloses that the total binding capacity is not reduced after 100 cycles of contact of Protein A with alkaline solution of pH 13-14 (see Qian: Abstract; Paragraphs [0017, 0026]), and chemical stability after 60 hours contact of Protein A with alkaline solution (Paragraph [0017]).
	With respect to claim 4, Jinggang in view of Qian teaches that the average particle size can be tuned from 30 nm to 200 nm by varying the concentration of NaOH (Abstract), a discrete range within “from 20 nm to 200 nm” and the same range as “30. 
Regarding claim 6, Jinggang in view of Qian does not specifically teach the recited mass ratio; however, the Examiner submits that one of ordinary skill in the art would be aware that the amount of Fe2O3 is a function of amount of oxidation of the magnetite to Fe2O3. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
With respect to claim 7, Jinggang in view of Qian discloses that the Protein A density is 6.1 mg/mL (“greater than or equal to 3 mg/mL”) (Abstract; Paragraph [6] of the Written Opinion of the International Searching Authority). 
With respect to claim 8, Jinggang in view of Qian teaches that the magnetic particles/beads are superparamagnetic (Abstract; Paragraph [6] of the Written Opinion of the International Searching Authority). 
With respect to claim 9, Jinggang in view of Qian discloses dextran (“glucan”) coupled to protein A (“ligand portion”) (see Jianggang: Abstract). 
With respect to claims 10-11, Jinggang in view of Qian discloses dextran (“glucan”) comprising hydroxyl groups (see Jinggang: Abstract).  
With respect to claim 13, Jinggang in view of Qian discloses a dimer, trimer, or tetramer structure for alkali-resistant protein A (see Qian: Paragraph [0019], “2-4 domains that can bind to IgG”). 
With respect to claims 14, Jinggang teaches dextran (“glucan”), but does not specifically teach agarose; however, Qian discloses an epoxy-based surface of agarose medium (Paragraph [0044]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the dextran/glucan of Jinggang with the agarose of Qian because Qian discloses that the epoxy-based surface of agarose medium couples to the N-terminal fused six histidine residues of the alkali-resistant Protein A to from a media that allows for binding to IgG (Paragraph [0044]). 
With respect to claim 15, Jinggang in view of Qian teaches that the alkali-resistant Protein A comprising an amino acid sequence of SEQ ID NO: 1, an amino acid sequence of SEQ ID NO: 2, or a homologous 2-4-mer and/or heterologous 2-4-mer thereof (see Qian: Sequence listing spanning Pages 7-8). 
With respect to claim 17, Jinggang in view of Qian discloses that alkali-resistant Protein A, which is recombinantly expressed (Paragraph [0014] of Qian). 
With respect to claim 18, Jinggang in view of Qian teaches a method of purifying IgG (“an immunoglobulin”), comprising contacting a sample containing IgG with the alkali-resistant protein A magnetic bead of claim 1 (see rejection of claim 1, Abstract of Jinggang; Paragraphs [0044, 0045] of Qian). 
With respect to claim 19, Jinggang in view of Qian teach regeneration of the magnetic bead bearing the alkali-resistant Protein A by flowing 0.5 M NaOH at 1mL/min for 15 min (“0.1 to 1 h”) followed by equilibration with buffers (Paragraphs [0017, 0046] of Qian), wherein the recited storing step is considered to be met by filling the column containing the media with the buffer (see Qian: Paragraph [0046]). The buffer rinse/soak is not specifically taught as being carried out 3-5 times; however, Qian teaches that the flow of buffer occurs for 10 minutes (1mL/min flow rate of 10 mL buffer) (Paragraph [0046]). 
It has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon
applicants to establish that such difference is non-obvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
With respect to claim 20, Jinggang in view of Qian discloses that the total binding capacity is not reduced after 100 cycles of contact of Protein A with alkaline solution of pH 13-14 (see Qian: Abstract; Paragraphs [0017, 0026]), and chemical stability after 60 hours contact of Protein A with alkaline solution (Paragraph [0017]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable pending resolution of the extensive 112 issues raised above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the size of Jinggang’s beads are more than 2 orders of magnitude smaller than the range recited in claim 5. The Examiner respectfully asks that Applicant consider amending claim 1 to include the limitations of claims 5 and 15 to overcome the 103, enablement, and indefiniteness rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	30 August 2022